Citation Nr: 1823293	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  13-02 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1970 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2016.

In June 2017, the Board remanded the claim for further development.


FINDING OF FACT

Hypertension did not have its clinical onset in service or within one year of separation, and is not otherwise related to active duty, to include as a result of asbestos exposure therein.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension are not met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his current hypertension is related to service.  Specifically, he testified that it had its onset in service, as a result of the physically demanding and stressful circumstances during active duty, to include as a result of asbestos exposure, and has continued since separation.  See November 2012 VA Form 9; see also Board Hearing Transcript at 3, 5.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic disabilities, including hypertension, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm. or greater or systolic blood pressure is predominantly 160mm or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 Note 1.

Here, the Veteran has a current diagnosis of hypertension.  See November 2010 VA examination report.  Therefore, the first element of service connection is established.

Regarding the second element of service connection, in-service incurrence of a disease, the Veteran's service treatment records do not identify any complaints, treatment for, or diagnosis of, hypertension during service.  His blood pressure at service entrance in March 1970 was 130/80, and during periodic examinations in December 1976 and March 1985 it was 130/84 and 110/82, respectively.  He had a number of blood pressure readings during the course of his service within the normal range (130/80 in October 1971; 130/80 in December 1973; 132/74 in March 1974; 134/78 in March 1975; 124/76 in September 1980; 116/64 in November 1983; 120/84 in December 1984; 120/70 and 110/82 in March 1985; 124/78 in November 1985; 130/84 in April 1986; 122/86, 130/78, 122/82, 124/80, and 120/80 in May 1987; 122/78, 138/90, and 122/74 in September 1987; 138/84 in March 1988; 112/72 in January 1989; 128/84 in April 1989; 120/76 in September 1989; 130/70 and 122/84 in October 1989; 130/82 in January 1990; 122/80 in March 1990; 136/88 in May 1990; 128/80 in June 1990; 142/84 in December 1990; 132/82 in May 1991).  In November 1989, he was treated at the dermatology clinic and had an initial blood pressure reading of 130/90, which was 150/82 on recheck.  A five day blood pressure check was recommended, which was accomplished in December 1989 with readings of 144/84, 130/80, 122/82, 134/80, 128/74.  See September 1991 Report of Medical History.  Thus, although there are two readings of record demonstrating a diastolic level of 90, this is only 2 out of 41 measured readings and therefore, does not qualify as diastolic blood pressure "predominantly 90 mm. or greater," as is necessary for a diagnosis of hypertension during active service.  As such, element two is not met as to in-service disease.  With respect to in-service injury, the Board need not address whether exposure to asbestos during active duty is conceded, as the September 2017 VA examiner specifically indicated that any such exposure would have no bearing on the development of hypertension, as detailed below.

Regarding the last element, nexus, the only competent opinion of record is against the claim.  (In this regard, the November 2010 VA opinion against the claim is inadequate for rating purposes.)  Specifically, the September 2017 VA examiner opined that it was less likely than not that the Veteran's hypertension was caused by or related to service, to include his reported exposure to asbestos therein.  As rationale, the examiner noted relevant blood pressure readings from service, and indicated that they did not show systolic blood pressure readings predominantly greater than 160 or diastolic blood pressure readings predominantly greater than 90.  Regarding the elevated 138/90 reading in September 1987, the examiner noted that it was an emergency room visit for a prolonged nose bleed.  She stated that the following reading during a consultation for the nose bleed revealed a normal blood pressure reading at 122/74, and that the treating physician noted the Veteran "[g]ot no history of medical problems and certainly no hypertension with BP 122/74 today."  The examiner explained that this slightly elevated initial blood pressure reading could have been due to the distress of being seen in the emergency room or the condition for which the Veteran was seeking medical care.  Regarding the second elevated reading in November 1989, she emphasized that it prompted a 5 day blood pressure check, which was deemed normal. 

As to the Veteran's reports of asbestos exposure in service, the examiner explained that asbestos has no bearing on the development of essential hypertension, and therefore, any exposure to asbestos would not have increased the Veteran's hypertension risk.  Regarding the his testimony of being diagnosed with hypertension prior to 2004, the examiner noted that at the Veteran's initial visit to the VA medical center, his assessment did not include a history of hypertension or antihypertensive medication treatment, and his blood pressure was normal.  See May 2003 VA treatment record.  However, in the following March 2004 VA treatment record, she noted that his blood pressure had changed.  Based on these facts, the examiner opined that the Veteran's hypertension was diagnosed and treated between May 2003 and March 2004.  This opinion is highly probative, as it considers the Veteran's pertinent medical history and provides a thorough rationale with supporting data, as well as reasoned medical explanations.

There is no competent opinion to the contrary.  To the extent that the Veteran asserts that his hypertension is the result of his active duty service, to include stress therein, the Board finds that he is not competent to do so, as the determination as to the etiology of a cardiovascular disease is a complex medical question that is beyond the ken of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Additionally, there is no evidence that hypertension manifested to a compensable degree within a year of service to allow for presumptive service connection for a chronic disease.  Instead, the first evidence of hypertension is at least a decade after service.  For similar reasons, a nexus through a continuity of symptomatology is not available.  See 38 C.F.R. § 3.303(b); Walker, supra.

Accordingly, for reasons outlined above, the preponderance of the evidence is against the claim of entitlement to service connection for hypertension.  As such, the benefit of the doubt doctrine is not for application, and service connection must be denied.


ORDER

Service connection for hypertension is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


